Title: Proportional Representation, [19 December] 1791
From: Madison, James
To: 


[19 December 1791]

   
   On 9 December 1791 the Senate approved the apportionment bill but amended the ratio of representation from 1:30,000 to 1:33,000. When the House considered the Senate amendments on 12 December, “Mr. Madison observed, that the idea of diminishing the fractional parts appears to be the only reason for the alteration proposed by the Senate. The aggregate of these fractions only has been taken into consideration; but, said he, if the fractions of any particular States will be augmented by the amendment, which would be the case, he conceived that the argument amounted to no good reason for agreeing to it; and this, he said, would evidently be the fact” (Gazette of the U.S., 21 Dec. 1791). He voted with the majority when the House on 14 December rejected the amendment, but it was upheld the following day by the casting vote of John Adams as president of the Senate. The amendment not only reduced the ratio of representation but also cut the Virginia delegation from twenty-one to nineteen, thus rekindling old large state-small state and sectional disputes. In debate on 19 December Ames and Dayton defended the amendment, and Venable opposed it.


Mr. Madison, after making a few prefatory observations, said he felt himself impelled to take some notice of the arguments that had been used this day on the subject before the House: he would not, however, attempt any reply to the gentleman from New Jersey, nor pretend to follow him in his flights of imagination respecting the New-Jerusalem or the umpirage of Pennsylvania, but leave it to those to whom such observations might have been addressed to draw their own conclusions. He was sorry that it almost always happened, whenever any question of general policy and advantage to the union was before the House, when gentlemen found themselves at a loss for general arguments, they commonly resorted to local views; and at all times as well as the present, when there was most occasion for members to act with the utmost coolness, when their judgments ought to be the least biassed—it was to be regretted that at those times they suffered their feelings, passions and prejudices to govern their reason. Thus it is that the most important points are embarrassed, the northern and southern interests are held up, every local circumstance comes into view, and every idea of liberality and candor is banished.
The gentleman from New York, (Mr. Lawrance) when he introduced this subject at the commencement of the present session, did it on the most generous plan, and disavowed every principle of calculation so much, that he then declared he had not so much as made a single calculation of the different fractions which have since been introduced into the debate—his only object was to fix a rule on general principles, agreeably to the constitution and to the preservation of the rights of the people; and this idea was approved by two of the gentlemen from New-Jersey, who have since altered their opinions, although they then had no objections but as to the expence; the idea of fractions was not then contended for, but has since become the very essence of the opposition; and we are called on to violate the constitution by adopting a measure that will give representatives for those separate and distinct fractions in the respective states; and afterwards are told it is not to the fractional numbers in the states that they refer, but to the aggregate of the fractions in the United States. If this reasoning is good, why do the gentlemen stop at this boundary of a representation by states? Why not proceed to erect the whole of the United States into one district, without any division, in order to prevent the inequality they conceive to exist in respect to individual states?
He would not encroach upon the time of the House by protracting the debate, which had already swelled to an immoderate extent. Upon the whole, he said that this was a great question, wherein attention should be paid to the people, and a strict eye kept towards the public good, divested of prejudice; but he had heard with pain how much had been said to divert the House by an attention to fractions, from the true object of general welfare—yet he hoped that the government would be equally administered—that none of those predictions or threats thrown out in the course of the debate, that no mutilation of the union, would take place; but on the contrary, that harmony would guide the decision of this question, free from every local consideration.
